                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


LOYDALE KIRVEN,

               Plaintiff,

vs.                                                      No. CV 18-00971 KG/SMV

CYFD,

               Defendant.


                                        JUDGMENT

        THIS MATTER is before the Court under Fed. R. Civ. P. 41(b) on the handwritten

Complaint filed by Plaintiff Loydale Kirven on October 15, 2018, (Doc. 1) and the Court having

entered its Memorandum Opinion and Order dismissing the case without prejudice,

        IT IS ORDERED that JUDGMENT is entered and the handwritten Complaint filed by

Plaintiff Loydale Kirven on October 15, 2018, (Doc. 1) is DISMISSED without prejudice under

Fed. R. Civ. P. 41(b).




                                           __________________________________
                                           UNITED STATES DISTRICT JUDGE
